ICJ_050_BarcelonaTraction1962_BEL_ESP_1964-07-24_JUD_01_PO_02_FR.txt. BARCELONA TRACTION (ARRÊT) 48

M. SPIROPOULOS, juge, fait la déclaration suivante :

Nous regrettons de ne pouvoir partager avis de la Cour en ce qui
concerne les deuxième, troisième et quatrième exceptions prélimi-
naires.

Quant à la deuxième exception préliminaire, notre position est déter-
minée par l'arrêt de la Cour dans l'affaire relative à |’Incident aérien
(Israël c. Bulgarie). Partant de la conception que l’article 37 du Statut
de la Cour a le même but que celui de l’article 36, paragraphe 5, et nous
inspirant des considérations de l'arrêt en question, nous estimons que
la Cour aurait dû se déclarer incompétente.

Quant à la troisième exception préliminaire, nous pensons que la
Cour aurait dû considérer comme pertinents les arguments sur lesquels
le Gouvernement espagnol fonde sa troisième exception préliminaire.

M. KoreTSky, juge, fait la déclaration suivante :

Je m'associe au dispositif et aux motifs de l'arrêt. Je me permets
de faire ici quelques observations supplémentaires touchant la première
exception préliminaire.

Il a été beaucoup parlé, dans les écritures comme dans les plaidoiries,
du désistement d’action et du désistement d'instance. Mais cette dicho-
tomie est inconnue du Règlement de la Cour. Les articles 68 et 69 ne
connaissent que le désistement d'instance sous ses deux formes possibles :
soit du commun accord des parties (art. 68) soit par déclaration unilaté-
rale de la partie demanderesse (art. 69).

Aux termes de l’article 68, les parties font connaître par écrit à la Cour
ou bien qu’elles sont tombées d'accord sur la solution à donner au litige,
ou bien qu’elles renoncent à poursuivre l'instance, tandis qu'aux termes
de l’article 69 la partie demanderesse fait connaître à la Cour qu'elle
renonce à poursuivre la procédure. Dans l’un et l’autre cas, la Cour
prescrit la radiation dé l'affaire sur le rôle. Toutefois, aux termes de
l'article 68, elle donne acte aux parties de leur arrangement amiable
ou prend acte de leur désistement, d’un commun accord, tandis qu'aux
termes de l’article 68 elle prend acte du désistement.

L’arrangement amiable ne constitue pas un désistement d'action
(si l’on veut entendre par là la renonciation à un droit touchant au fond),
car il emporte généralement reconnaissance d’un droit contesté. Un dif-
férend peut surgir ensuite au sujet de la mise en œuvre de cet arrange-
ment et donner éventuellement naissance à une nouvelle procédure.

On se souviendra que la rubrique où figurent les articles 68 et 69 a pour
titre : Des arrangements amiables et des désistements. En 1935, à l’époque
de la revision du Règlement de la Cour, M. Fromageot a déclaré qu’il

46
